                          Case 4:21-cr-00792-RM-MSA Document 1 Filed 02/26/21 Page 1 of 5

                                                             CRIMINAL COMPLAINT
                           United States District Court                               DISTRICT of ARIZONA
                                     United States ofAmerica                          DOCKET NO.

                                                V.
                                   Omar Natalio Martinez Fontes
                                      DOB: XX-XX-1971                                 MAGISTRATE'S CASE NO.


                                                                                              21-07089MJ

                                      Complaint for violation ofTitle 18, United States Code §§ 371 and 201.
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
Count I:
From in or about June 2019 to in or about January 2020, in the District ofArizona and elsewhere, Omar Natalio
Martinez Fontes knowingly and intentionally combined, conspired, confederated and agreed with other persons
known and unknown, directly and indirectly, to corruptly give, offer, and promise anything ofvalue to any public
official, to wit, a United States Border Patrol Agent, with the intent to induce such public official to do or omit to do
any act in violation ofthe official's lawful duty, all in violation of18 U.S.C §§ 371 and 201.




BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

See attached affidavit which is incorporated as part ofthis Complaint




MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE:


DETENTION REQUESTED                                                                    S    AINANT
COMPLAINT REVIEWED by AUSA Ryan J. Ellersick                                               �
 s/Ryan J. Ellersick
Being duly sworn, I declare that the foregoing is                                      OFFICIAL TITLE & NAME:
true and correct to the best ofmy knowledge.                                           Federal Bureau oflnvestigation Special
                                                                                       Agent Dawn A. Monahan
Sworn to before me telephonically.
SIGNATURE OF MAGISTRATE JUDGE 1 l                                                      DATE
                                                                                       February 26, 2021
See Federal rules of Criminal Procedure Rules 3 and S4
Case 4:21-cr-00792-RM-MSA Document 1 Filed 02/26/21 Page 2 of 5

                                                   21-07089MJ
Case 4:21-cr-00792-RM-MSA Document 1 Filed 02/26/21 Page 3 of 5
Case 4:21-cr-00792-RM-MSA Document 1 Filed 02/26/21 Page 4 of 5
      Case 4:21-cr-00792-RM-MSA Document 1 Filed 02/26/21 Page 5 of 5




W. Whyman Avenue, Phoenix, Arizona 85043, where they observed Martinez leave the residence
in a maroon four door Honda bearing Arizona license plate number FB485E. Martinez identified
himself as Natalio Martinez-Fontes and admitted being in the United States illegally. The vehicle
Martinez was driving was registered to Ontiveros.
       15.     Within the content of the messages, on September 12, 2019, Martinez mentioned
he was celebrating his birthday. Martinez's birthday is September 10.
        16.    By January 13, 2020, Martinez was in [CE custody; however, there were still
messages exchanged between phone number 602-810-7722 and Passapera's "burner phone" until
May 19, 2020. On January 15, 2020, the person communicating with Passapera from phone
number 602-810-7722 provided him with phone number 623-800-3981 to continue speaking with
him. [n later messages, this person introduced themselves as Sylvia.
       l 7.    Agents located Border Patrol documents indicating Passapera transported Martinez
to Sells Indian Hospital on June 13, 2018.
                                         CONCLUSION
        I 8.   Based on the foregoing, there is probable cause to believe Martinez engaged in a
conspiracy to bribe Passapera, a public official employed at the time with the U.S. Border Patrol,
in exchange for Passapera's assistance to smuggle illegal aliens into the United States, in violation
of 18 U.S.C. §§ 371 and 201.



                                                      Dawn Monahan
                                                      Special Agent
                                                      Federal Bureau of Investigation


       Subscribed and sworn telephonically
       On this 26th day of February, 2021.




       Hon. Jacqueline Rateau
       UNITED STATES MAGISTRATE JUDGE


                                                  4
